1

2

3

4                             IN THE UNITED STATES DISTRICT COURT
5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                         Case No.: 1:14-CR-00131 LJO
8                           Plaintiff,                  ORDER OF RELEASE
9
            v.
10
      JUAN IGNACIO VALENZUELA,
11
                            Defendant.
12

13

14          A sentencing hearing regarding violation of supervised release was held November 4,
15
     2019. The defendant has been accepted to Teen Challenge, an inpatient facility located in
16
     Fresno, California. The defendant shall be released with the same previously ordered conditions
17
     of supervised release (that were issued on August 6, 2018). The defendant shall comply with
18
     the additional conditions of supervision as follows:
19

20          1. The defendant shall reside and participate in an inpatient correctional treatment

21               program to obtain assistance for drug and/or alcohol abuse, for a period of not less
22               than 12 months for substance abuse detoxification services if deemed necessary.
23
                 ///
24
                 ///
25
                 ///
26

27               ///

28
1             Status Conference set for January 27, 2020, at 8:30am before Judge O’Neill. The
2
     Defendant will not have to be present at that status hearing if he is doing well at the program, and
3
     written proof is presented at or before the hearing. The defendant shall be released on Monday,
4
     November 11, 2019 at 7:30am to a representative of the Teen Challenge Program for transport to
5

6
     the Central Valley Teen Challenge Program located at 42675 Road 44 in Reedley, California

7    93654.

8

9
     IT IS SO ORDERED.
10
        Dated:      November 6, 2019                        /s/ Lawrence J. O’Neill _____
11                                                 UNITED STATES CHIEF DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -2-
